Fourth Court of Appeals
                                San Antonio, Texas
                                   September 24, 2021

                                   No. 04-20-00355-CV

Forrest M. MIMS, Minnie Mims, Ray Reininger, Deborah Reininger, Glenn Thompson, Annette
                 Thompson, Blake C. Brock, and Annette Dannelly-Silva,
                                     Appellants

                                            v.

                               CITY OF SEGUIN, Texas,
                                      Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 17-1304-CV-B
                         Honorable Gary L. Steel, Judge Presiding


                                     ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Irene Rios, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court